MATHEWS, Circuit Judge
(dissenting in part).
This appeal is from two orders of the District Court in an action by appellee against appellants under § 8a of the Agricultural Adjustment Act, 7 U.S.C.A. § 608a (1) an order which, on September 28, 1940, denied appellants’ motion to dismiss appellee’s complaint and (2) an order which, on October 5, 1940, granted a temporary injunction restraining (a) all the appellants from further prosecuting an action theretofore brought by them in a State court of California and (b)1 some of the appellants from violating an order issued by the Secretary of Agriculture under § 8c of the Agricultural Adjustment Act, 7 U.S.C.A. § 608c.
This court’s decision dismisses so much of the appeal as relates to the order of September 28, 1940, affirms so much of the order of October 5, 1940, as relates to part (a) of the temporary injunction and reverses so much thereof as relates to part (b). I concur in the dismissal and in the affirmance, but dissent from the reversal for the following reasons:
The granting or refusal of the temporary injunction — including, of course, part (b) thereof — rested in the District Court’s discretion, the exercise of which, in the ab*388sence of abuse, was not reviewable. Southern Pacific Co. v. Earl, 9 Cir., 82 F. 690, 692; Empire State-Idaho Mining & Development Co. v. Bunker Hill & Sullivan Mining & Concentrating Co., 9 Cir., 121 F. 973, 978; Shea v. Nilima, 9 Cir., 133 F. 209, 216; Vogel v. Warsing, 9 Cir., 146 F. 949; Alaska Pacific Ry. & Terminal Co. v. Copper River & N. W. Ry. Co., 9 Cir., 160 F. 862, 865; Kings County Raisin & Fruit Co. v. United States Consolidated Seeded Raisin Co., 9 Cir., 182 F. 59, 60; Nicholl v. Schick Dry Shaver, 9 Cir., 98 F.2d 511.2 No abuse of discretion has been shown.
It is said that the appellants named in part (b) never threatened or intended to violate the Secretary’s order, and that, therefore, the granting of part (b) was error. If so, it was harmless error; for, if these appellants never intended to violate the Secretary’s order, they obviously were not injured or prejudiced by the granting of part (b).
The order of October 5, 1940, should be affirmed in its entirety.

 In the majority opinion, the two parts of the temporary injunction — part (a) and part (b) — are spoken of as two injunctions.


 See, also, Meccano, Limited, v. John Wannamaker, New York, 253 U.S. 136, 141, 40 S.Ct. 463, 64 L.Ed. 822; United Fuel Gas Co. v. Public Service Commiston, 278 U.S. 322, 326, 49 S.Ct. 157, 73 L.Ed. 402; Alabama v. United States, 279 U.S. 229, 231, 49 S.Ct. 266, 73 L.Ed. 675.